Case 9:16-cr-80011-RLR Document 167 Entered on FLSD Docket 07/10/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 9:16-CR-80011-ROSENBERG


  UNITED STATES OF AMERICA,

  v.

  KESNER JOASEUS,

         Defendant.
                                        /

                        ORDER DENYING WITHOUT PREJUDICE
                        MOTION FOR COMPASSIONATE RELEASE

         This cause is before the Court upon Defendant Kesner Joaseus’s Motion for Compassionate

  Release under 18 U.S.C. § 3582(c)(1)(A)(i). DE 166. The Court has carefully reviewed the

  Motion and the record and is otherwise fully advised in the premises.

         On March 29, 2017, the Court sentenced Joaseus to 108 months imprisonment for one

  count of access device fraud and 24 months imprisonment for one count of aggravated identity

  theft, for a total sentence of 132 months. See DE 70, No. 16-cr-80010. The Court also sentenced

  him to 108 months for each of one count of conspiracy to commit mail fraud and one count of mail

  fraud, running concurrently with each other and with the sentence imposed in case number 16-cr-

  80010. See DE 155. Joaseus’s total term of imprisonment was later reduced to 88 months upon

  the Government’s motion pursuant to Federal Rule of Criminal Procedure 35(b)(1). DE 163.

         Once a sentence of imprisonment is imposed, a court’s authority to modify the sentence is

  narrowly limited by statute. United States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010).

  Under § 3582(c)(1)(A), a court may modify a term of imprisonment
Case 9:16-cr-80011-RLR Document 167 Entered on FLSD Docket 07/10/2020 Page 2 of 4



          upon motion of the Director of the Bureau of Prisons, or upon motion of the
          defendant after the defendant has fully exhausted all administrative rights to appeal
          a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
          lapse of 30 days from the receipt of such a request by the warden of the defendant’s
          facility, whichever is earlier.

  18 U.S.C. § 3582(c)(1)(A). The court may reduce the term of imprisonment if it finds that

  “extraordinary and compelling reasons warrant such a reduction” and “that such a reduction is

  consistent with applicable policy statements issued by the Sentencing Commission.” Id. In

  making the decision whether to reduce the term of imprisonment, the court must also consider the

  factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable. Id.

          Application note 1 to U.S.S.G. § 1B1.13 provides a list of circumstances in which

  “extraordinary and compelling reasons” warranting a sentence reduction may exist. See U.S.S.G.

  § 1B1.13 (policy statement), application note 1. One such circumstance is where the defendant is

  “suffering from a serious physical or medical condition . . . that substantially diminishes the ability

  of the defendant to provide self-care within the environment of a correctional facility and from

  which he or she is not expected to recover.” Id. § 1B1.13, application note 1(A)(ii). Extraordinary

  and compelling reasons may also exist if, “[a]s determined by the Director of the Bureau of Prisons,

  there exists in the defendant’s case an extraordinary and compelling reason other than, or in

  combination with, the reasons described” in the application note. Id. § 1B1.13, application note

  1(D).

          As an initial matter, Joaseus does not state that he has exhausted his administrative rights

  to appeal or presented a request to the warden of his facility as required by section 3582(c)(1).

  Joaseus is confined at McRae Correctional Facility (“McRae”), a privately managed prison, and

  there is a question how and whether section 3582(c)(1)’s exhaustion requirement applies in the


                                                    2
Case 9:16-cr-80011-RLR Document 167 Entered on FLSD Docket 07/10/2020 Page 3 of 4



  case of privately managed prisons. See, e.g., United States v. Simmons, No. 02-CR-2030, 2020

  WL 3237620, at *2 (N.D. Iowa June 15, 2020) (noting differing conclusions reached by district

  courts on exhaustion by prisoners at facilities not managed by the Bureau of Prisons). Without

  making a determination as to how the statute’s exhaustion requirement applies here, the Court

  concludes that a reduction in Joaseus’s sentence would be inappropriate.

          Joaseus notes that he is 50 years old and Black, which he argues constitutes “extraordinary

  and compelling” reasons warranting a sentence reduction. Although emerging evidence indeed

  shows distressing racial disparities in health outcomes for COVID-19 patients,1 it is still incumbent

  upon the Court to undertake an individualized and holistic review of each applicant’s health

  conditions when considering a motion for compassionate release. Joaseus has not identified any

  particular health condition considered by the Centers for Disease Control and Prevention to

  escalate the risk of COVID-19 complications. 2 And although risk is generally understood to

  increase with age, those at greatest risk are over 65, and Joaseus is 50.3

          As for conditions at McRae, the Bureau of Prisons (“BOP”) reports five active cases of

  COVID-19 among inmates.4 BOP data also shows that one inmate has died due to COVID-19 and

  ten have recovered. The Court understands Joaseus’s concerns regarding the presence of COVID-

  19 cases at his facility. However, the Court notes that upon the completion of his term of

  imprisonment, Joaseus will be surrendered to the custody of United States Immigration and


  1
    See generally Racial & Ethnic Minority Groups, CTRS. FOR DISEASE CONTROL & PREVENTION,
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-minorities.html (last accessed July
  9, 2020).
  2
    People with Certain Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION,
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last
  accessed July 9, 2020).
  3
    Older Adults, CTRS. FOR DISEASE CONTROL & PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-
  extra-precautions/older-adults.html (last accessed July 9, 2020).
  4
    COVID-19, BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last accessed July 9, 2020).
                                                          3
Case 9:16-cr-80011-RLR Document 167 Entered on FLSD Docket 07/10/2020 Page 4 of 4



  Customs Enforcement to await removal proceedings. See DE 155 at 4. Joaseus very likely will

  be held in an immigration detention facility, and the Court is aware that immigration detention

  facilities, like prisons, have had confirmed cases of COVID-19 and are implementing measures to

  respond to the spread of the disease in their populations. The Court has been presented with no

  information to indicate that Joaseus has less of a likelihood of exposure to COVID-19 at an

  immigration detention facility than at McRae. In light of the foregoing, the Court finds that Joaseus

  has not shown “extraordinary and compelling circumstances” warranting a sentence reduction.

          Finally, the Court has considered all of the sentencing factors in 18 U.S.C. § 3553(a).

  See 18 U.S.C.§ 3582(c)(1)(A) (requiring a court to consider the § 3553(a) factors when

  determining whether to reduce a sentence). Those factors further convince the Court that a

  sentence reduction is not warranted. Joaseus was sentenced to a term of imprisonment at the

  bottom of his guideline range of 108 months (plus 24 months, running consecutively), and his

  sentence has already been reduced once on the Government’s motion. The Court finds that an

  additional sentence reduction is not justified in light of the nature and circumstances of his offense,

  his history and characteristics, and the need for a sentence that reflects the seriousness of his

  offense, promotes respect for the law, provides just punishment, and affords adequate deterrence.

          For all of these reasons, it is ORDERED AND ADJUDGED that Joaseus’s Motion for

  Compassionate Release [DE 166] is DENIED WITHOUT PREJUDICE.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 10th day of July,

  2020.

                                                          ____________________________

                                                          ROBIN L. ROSENBERG
  Copies furnished to: Defendant, Counsel of Record       UNITED STATES DISTRICT JUDGE

                                                      4
